DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          JUAN XOLO MERLIN,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-1031

                                [October 5, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Rothschild,
Judge; L.T. Case No. 13000405CF10A.

  Felipe Jaramillo of The Law Office of Felipe Jaramillo, P.A., Fort
Lauderdale, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and KLINGENSMITH, JJ., concur.

                            *           *           *

  Not final until disposition of timely filed motion for rehearing.